Citation Nr: 9904614	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-13 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for a right foot 
condition, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from February 1978 to 
February 1981.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a December 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in North Little Rock, Arkansas.

The issue of entitlement to a total disability rating based 
on individual unemployability due to the veteran's service-
connected disability, raised by the appellant in April 1997 
via his VA Form 9 [Appeal to the Board of Veterans' Appeals], 
has not been adjudicated by the RO.  Accordingly, this issue 
is not in appellate status, and is referred to the RO for 
appropriate action.


REMAND

In support of his appeal, the veteran has submitted various 
medical records directly to the Board.  A review of the 
claims folder indicates that this evidence was not considered 
by the RO prior to the Board's review of the claim.  
Moreover, there is no indication that the veteran waived 
consideration of these documents by the RO.  Therefore, 
pursuant to 38 C.F.R. § 20.1304 (1998), the Board must remand 
this claim to the RO so that the RO may review these 
documents prior to any further Board adjudication of the 
veteran's appeal. 

The veteran's claim should be readjudicated.  If the decision 
remains unfavorable, he and his accredited representative 
should be given a supplemental statement of the case and 
allowed sufficient time for a response.  If any new issue is 
adjudicated and denied, the veteran and his representative 
must be informed that in order to initiate an appeal he or 
his representative must file a Notice of Disagreement (NOD) 
and, after the issuance of any Supplemental SOC (SSOC) the 
veteran or his representative must file a substantive appeal 
in order to perfect the appeal.  Thereafter, the claim should 
be returned to the Board for further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


